DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a inter-core cross-talk  equal to about -17 dB for a certain fiber, does not reasonably provide enablement for all mode-coupling coefficients greater than -17dB.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Independent claims 1 and 7 recite “an inter-core crosstalk of -17 dB or greater at an amplifying  wavelength at which the rare- earth element amplifies light” and “wherein an inter-core crosstalk as an index representing a state of coupling between adjacent ones of the plurality of cores is -17 dB or greater at a wavelength of 1550 nm as an index indicated a coupling state between adjacent cores among the plurality of cores” respectively. Claim 2 further recites, “wherein the connecting multi-core i. e. inter-core crosstalk value  equal to or greater than      -17dB . The Specification discloses that the multi-core fiber comprises plurality of cores, and a first cladding surrounding each of the plurality of  cores. Each of the plurality of cores is comprises of silica glass, and the first cladding is comprised of silica glass having a lower refractive index than that of each of the plurality of cores.   (Specification, para. [0011] & [0015]). However, this is merely a description of a typical multi-core fiber and does not describe how any particular values of inter-core crosstalk are obtained.  Para. [0024-25] give specific example dimensions for the core and cladding; however this can not be considered enabling for the entire claimed range.  Further, because the length of the fiber is unspecified in the claims, one skilled in the art would not be able to determine whether a given fiber configuration satisfies the criterion “inter-core crosstalk of -17 dB or greater” (see 112(b) rejection below).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7, and claims 2-6 and 8 dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  “an inter-core crosstalk of -17 dB or greater at an amplifying wavelength at which the rare-earth element amplifies light”, claim 2 recites “the connecting multi-core optical fiber for a fiber with length of 100 m.  
To over come this rejection, Applicant should specify a fiber length in each case, or the inter-core crosstalk may be given in units of decibels/meter or dB/m.  Examiner has interpreted all references to inter-core crosstalk in the claims to refer to a fiber of length 100km. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2015/0168642) in view of Saitoh, “Multicore Fiber Technology”, Journal of Lightwave Technology, vol. 34, no. 1, January 1, 2016, pp. 55-66.
Mimura et al. disclose a multi-core optical fiber (MCF) comprising (see Figs. 7-8 and para. [0048-49]):
A plurality of cores (21ba) each extending long a predetermined axis and comprised of silica glass doped with a rare earth element (e. g. for amplification of the signals)
An (inner) cladding (21bb) surrounding each of the plurality of cores and comprised of silica glass hainv a lower refractive index than all of the plurality of cores; and 
A resin coating (outer cladding) (21bc) surrounding an outer peripheral surface of the (inner) cladding
Mimura does not disclose a inter-core crosstalk of -17 dB or more at a wavelength of 1550 nm as an index indicated a coupling state between adjacent cores among the plurality of cores. However, in the same field of endeavor, Saitoh teaches a multi-core optical fiber (MCF) comprising a plurality of cores each extending along a predetermined central axis, a cladding surrounding each of the plurality of cores and comprised of silica glass.  Saitoh discloses strongly coupled multicore fiber (MCF) with mode-coupling coefficient greater than 0.1 [1/m]  (see Fig. 2, Strongly-coupled MCF). Further, Saitoh discloses (p. 63 ,Table II,  entries based on references [76], [77], [79] and [84]) several examples of multicore  fibers with values of worst crosstalk at 1550 nm of -7 dB, 12.2 dB, -7.4 dB and -5 dB respectively which are all greater than -17 dB. Further, calculations are provided to determine the mode-coupling coefficient based on the distance between cores and index of refraction of the cores and cladding, indicating the mode-coupling coefficient increases when the core-to-core distance is decreased (p. 56, bottom of  1st col.) Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to obtain MCF with inter-core crosstalk -17 dB or greater at a typical signal wavelength, e. g. 1550 nm.  The relatively large inter-core crosstalkis desirable  to decrease the core-to-core distance, resulting in core density improvement and a larger number of optical communication signals per fiber.  Also in that case, the multiple signal modes are strongly mixed so that group delay spread is reduced and the signals are processed at the receiver by low-complexity digital signal processing  (Saitoh p. 56, bottom of 1st col. and  top of 2nd col.) Therefore, it would have been .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura and Saitoh as applied to claim 7 above, and further in view of Tanigawa et al. (US 2013/0208913).
Neither Mimura nor Saitoh disclose the plurality of cores include one core extending spirally around and along the center axis. However, in the same field of endeavor, Tanigawa discloses a multicore fiber with multiple cores surrounded by a cladding (see Fig. 1a-b for cross section of fiber), wherein one core is spirally wound around the central axis (Fig. 2 & para. [0046], core 12 is spirally arranged to rotate around the center axis of the clad 30; and claim 1). Saitoh is concerned with controlling the amount of inter-core crosstalk within a narrow range. The spiral arrangement of (some ) of the cores in the multi-core fiber taught by Tanigawa prevents the inter-core crosstalk from changing when the fiber is bent (Abstract). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to configure  the fiber of Mimura as modified by Saitoh, with one or more cores spirally wound around the central axis to prevent the inter-core crosstalk from varying due to bending when the fiber is installed in a telecommunications system.
Claim 1-3  are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2015/0168642)  in view of Saitoh, “Multicore Fiber Technology”, Journal of Lightwave Technology, vol. 34, no. 1, January 1, 2016, pp. 55-66, and further in view of Stampoulidis et al. (US 2013/0114130). 
With regard to claims 1-2, Mimura et al. discloses an optical amplifier comprising  multi-core optical fiber (MCF) having (see Figs. 7-8 and para. [0048-49]):

A plurality of cores (21ba) each extending long a predetermined axis and comprised of silica glass doped with a rare earth element (e. g. for amplification of the signals)
An (inner) cladding (21bb) surrounding each of the plurality of cores and comprised of silica glass
A resin coating (outer cladding) (21bc) surrounding an outer peripheral surface of the cladding
Mimura does not disclose an inter-core crosstalk of -17 dB or more at a wavelength of 1550 nm as an index indicated a coupling state between adjacent cores among the plurality of cores. However, in the same field of endeavor, Saitoh teaches a multi-core optical fiber (MCF) comprising a plurality of cores each extending along a predetermined central axis, a cladding surrounding each of the plurality of cores and comprised of silica glass.  Saitoh discloses strongly coupled multicore fiber (MCF) with mode-coupling coefficient greater than 0.1 [1/m]  (see Fig. 2, Strongly-coupled MCF). Further, Saitoh discloses (p. 63 ,Table II,  entries based on references [76], [77], [79] and [84]) several examples of multicore  fibers with values of worst crosstalk at 1550 nm of -7 dB, 12.2 dB, -7.4 dB and -5 dB respectively which are all greater than -17 dB. Further, calculations are provided to determine the mode-coupling coefficient based on the distance between cores and index of refraction of the cores and cladding, indicating the mode-coupling coefficient increases when the core-to-core distance is decreased (p. 56, bottom of  1st col.) Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to obtain MCF with mode-coupling coefficient of 1  [1/m] or greater at a typical signal wavelength, e. g. 1550 nm.  The relatively large mode-coupling coefficient is desirable to decrease the core-to-core distance, resulting in core density improvement and a larger number of optical communication signals per fiber.  Also in that case, the multiple signal modes are strongly mixed so that group delay spread is reduced and the signals are processed at the receiver by low-complexity digital signal processing  (Saitoh p. 56, bottom of 1st col. and  top of 2nd col.) Therefore, it would have been 
Neither Mimura nor Saitoh disclose that the  optical amplifier comprises a connecting multi-core optical fiber including: a plurality of second cores each extending along a second central axis and optically connected to any one of the plurality of first cores, the plurality of second cores each comprised of silica glass; and a second cladding surrounding each of the plurality of second cores and comprised of silica glass having a lower refractive index than all of the second cores; and the pump light source supplies the pump light at the pump wavelength to the rare-earth element in the plurality of first cores through the connecting multi-core fiber, 
However, Stampoulidis et al. teach in the same field of endeavor, an optical amplifier (Fig. 8C) comprising a multicore doped fiber (895),   and multi-core coupler (894). Multi-core coupler (894)  comprises a plurality of (second) cores each extending along a second central axis (vertical) and optically connected to any one of the plurality of first cores (of the optical amplifier MCF 895), and a second cladding surround each of the second cores, and a pumping light source (pump laser 872) optically connected to at least one second core among the plurality of second cores and configured to supply pumping light of the predetermine pump wavelength to each of the plurality of first cores through the coupling MCF. It would have been obvious to one skilled in the art, to configure the coupling MCF configuration of Stampoulidis with the same core and cladding design taught by Saitoh as the optical amplifier MCF, so that light is coupled efficiently from the coupler to the amplifier. For a coupling fiber configured as taught by Saitoh, and with a pump light wavelength close to 1550 nm,  the pumping light from the pumping light source,  is strongly coupled from the at least one second core to each remaining second core except the at least one second core. Note that in Fig. 8 of Stampoulidis, only some of the cores of the coupling MCF are receiving pump light from the pump laser. Therefore, in the strongly 
With regard to claims 3-4, Stampoulidis teaches in Fig. 8C, a cross section (vertical) of the amplification multi-core optical fiber (895) orthogonal to the first central axis, one first core among the plurality of first cores is located on the first central axis; in a cross section (horizontal) of the coupling multi-core optical fiber orthogonal to the second central axis, one second core among the plurality of second cores is located on the second central axis; the pumping light source includes a fiber having a single core extending along a third central axis and is located so that the single core of and a second core (of the coupler) located on the second (vertical)  central axis are optically connected to each other. Single-mode fiber with a cladding was ubiquitous in the art; the Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
With regard to claim 6, Mimura discloses  the rare-earth element may be Erbium [0049] and the pump light wavelength may be 980 nm [0075].

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statements filed on Oct. 11, 2018, May 22, 2019, and Jan. 21, 2021 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Abedin et al. "Cladding-pumped erbium-doped multicore fiber amplifier" discloses a cladding-pumped multicore fiber amplifier, Keeler et al. disclose couplers for multi-core fibers, and Hayashi discloses multicore fiber with a helical configuration of the cores.
ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645